Case 1:17-cv-00080-SPW Document 86 Filed 06/17/19 Page 1 of 2

FILED

JUN 17 2019
IN THE UNITED STATES DISTRICT COURT Clerk, U S District Court

District Of Montana

FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION

WILDEARTH GUARDIANS and
MONTANA ENVIRONMENTAL CV 17-80-BLG-SPW
INFORMATION CENTER,

Plaintiffs, ORDER

VS.

DAVID BERNHARDT, Acting
Secretary of the Interior, et al,

Federal Defendants,

SPRING CREEK COAL, LLC,

Intervenor Defendant.

 

 

On May 21, 2019, Spring Creek Coal, LLC, filed a suggestion of
bankruptcy, (Doc. 85), indicating Spring Creek filed for bankruptcy under Chapter
11 of the United States Bankruptcy Code. (Doc. 85-1). Accordingly, the Court

orders this case stayed pursuant to 11 U.S.C. § 362.
Case 1:17-cv-00080-SPW Document 86 Filed 06/17/19 Page 2 of 2

DATED this //_ day of June, 2019.

SUSAN P. WATTERS
United States District Judge
